PER CURIAM.
We reverse the trial court’s order modifying child support because it failed to deduct the father’s payment of the child’s health insurance from his child support obligation. § 61.30(8), Fla. Stat. (1995). However, it appears from the record that the mother may have also incurred medical insurance expenses which the trial court did not include in the total support obligation. Therefore, on remand, the trial court may revisit the issue of health insurance with respect to the mother’s possible contribution.
STONE, C.J., and KLEIN and GROSS, JJ., concur.